[Cite as State ex rel. Buoscio v. DeWeese, 2011-Ohio-598.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO, EX REL.,                                      JUDGES:
SAMUEL L. BUOSCIO                                            Hon. William B. Hoffman, P.J.
                                                             Hon. Sheila G. Farmer, J.
        Relator                                              Hon. John W. Wise, J.

-vs-

JUDGE JAMES DEWEESE                                          Case No. 10-CA-128

        Respondent                                           OPINION




CHARACTER OF PROCEEDING:                               Writ of Mandamus




JUDGMENT:                                              Dismissed




DATE OF JUDGMENT ENTRY:                                February 9, 2011




APPEARANCES:

For Petitioner                                         For Respondent

SAMUEL L. BUOSCIO                                      NO APPEARANCE
North Central Correctional Institution
670 Marion williams Port Rd.
Marion, OH 43302
Richland County, Case No. 10-CA-128                                                        2

Farmer, J.

       {¶1}   Relator, Samuel L. Buoscio, has filed a Petition for Writ of Mandamus

against Judge James DeWeese.

       {¶2}   Pursuant to R.C. 2323.52, Relator has been declared to be a

vexatious litigator in Case Number CV 2006-05-3153 in the Summit County Court of

Common Pleas and in Case Number 03-CVH-12-13184 in the Franklin County Court of

Common Pleas.

       {¶3}   R.C. 2323.52 governs vexatious litigators.       Section R.C. 2323.52(D)(3)

relates to cases filed by a vexatious litigator in a court of appeals and provides,

       {¶4}   “(3) A person who is subject to an order entered pursuant to division (D)(1)

of this section may not institute legal proceedings in a court of appeals, continue any

legal proceedings that the vexatious litigator had instituted in a court of appeals prior to

entry of the order, or make any application, other than the application for leave to

proceed allowed by division (F)(2) of this section, in any legal proceedings instituted by

the vexatious litigator or another person in a court of appeals without first obtaining

leave of the court of appeals to proceed pursuant to division (F)(2) of this section.”

       {¶5}   R.C. 2323.52(F)(2) prohibits Relator from filing anything in the court of

appeals except an application for leave. This section provides in part,

       {¶6}   “(2) A person who is subject to an order entered pursuant to division (D)(1)

of this section and who seeks to institute or continue any legal proceedings in a court of

appeals or to make an application, other than an application for leave to proceed under

division (F)(2) of this section, in any legal proceedings in a court of appeals shall file an
Richland County, Case No. 10-CA-128                                                       3


application for leave to proceed in the court of appeals in which the legal proceedings

would be instituted or are pending. . .” R.C. § 2323.52.

       {¶7}   The order entered by the Summit County Court of Common Pleas is an

order entered pursuant to R.C. 2323.52(D)(1) which provides,

       {¶8}   “(D)(1) If the person alleged to be a vexatious litigator is found to be a

vexatious litigator, subject to division (D)(2) of this section, the court of common pleas

may enter an order prohibiting the vexatious litigator from doing one or more of the

following without first obtaining the leave of that court to proceed:

       {¶9}   (a) Instituting legal proceedings in the court of claims or in a court of

common pleas, municipal court, or county court;

       {¶10} (b) Continuing any legal proceedings that the vexatious litigator had

instituted in any of the courts specified in division (D)(1)(a) of this section prior to the

entry of the order;

       {¶11} (c) Making any application, other than an application for leave to proceed

under division (F)(1) of this section, in any legal proceedings instituted by the vexatious

litigator or another person in any of the courts specified in division (D)(1)(a) of this

section.”

       {¶12} R.C. § 2323.52.The Summit County Court of Common Pleas order mirrors

the language of R.C. 2323.52(D)(1) and is an order issued pursuant to R.C.

2323.52(D)(1).    Because Relator is subject to an order issued pursuant to section

(D)(1), he is prohibited by sections (D)(3) and (F)(2) from filing anything other than an

application for leave.
Richland County, Case No. 10-CA-128                                                       4


      {¶13} Relator did not first seek leave to file the instant cause of action, therefore,

this cause is dismissed. All motions filed by Relator are denied.

      {¶14} CAUSE DISMISSED.

      {¶15} COSTS TO RELATOR.

      {¶16} IT IS SO ORDERED.


By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




                                             _s/ Sheila G. Farmer__________________



                                             _s/ William B. Hoffman________________



                                             _s/ John W. Wise____________________

                                                          JUDGES




SGF/as 113
Richland County, Case No. 10-CA-128                                                  5


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                           FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.                     :
SAMUEL L. BUOSCIO                          :
                                           :
       Relator                             :
                                           :
-vs-                                       :           JUDGMENT ENTRY
                                           :
JUDGE JAMES DEWEESE                        :
                                           :
       Respondent                          :           Case No. 10-CA-128



       For the reasons stated in our accompanying Memorandum-Opinion, the Petition

for Writ of Mandamus is dismissed. Costs to Relator.




                                           _s/ Sheila G. Farmer__________________



                                           _s/ William B. Hoffman________________



                                           _s/ John W. Wise____________________

                                                        JUDGES